[Cite as Rieger v. Ohio Dept. of Transp., 2011-Ohio-6583.]



                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us
WESLEY RIEGER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-05068-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, Wesley Rieger, filed this action against defendant, Department of
Transportation (ODOT), alleging that he suffered property damage to his car as a
proximate result of negligence on the part of ODOT in maintaining a hazardous
condition near the I-675 South entrance ramp from the Colonel Glenn Highway. Plaintiff
related he was traveling on March 9, 2011, at approximately 8:00 p.m. when his vehicle
struck a pothole. The impact of striking the pothole caused tire damage to plaintiff’s
vehicle. In his complaint, plaintiff requested damages in the amount of $204.99, the
stated cost of replacement parts and automotive repair expenses. The $25.00 filing fee
was paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the Wright-Patterson Air Force Base and not ODOT bears the
maintenance responsibility for the section of roadway where plaintiff’s incident occurred.
In support of the request to dismiss, ODOT stated, “[d]efendant has performed an
investigation of this site and plaintiff would have travelled the Colonel Glenn Highway to
Skyline Drive in order to enter I-675. ODOT does not maintain Skyline Drive but the
Wright-Patterson Air Force Base takes care of this area.”              Defendant submitted
documentation (Exhibit A) showing that the particular section of Skyline Drive is located
within the maintenance jurisdiction of the Wright-Patterson Air Force Base.               ODOT
advised, “[a]s such, this section of roadway is not within the maintenance jurisdiction of
the defendant.” The site of the damage-causing incident was located within the area
maintained by the Wright-Patterson Air Force Base. Plaintiff did not file a response.
                                      CONCLUSIONS OF LAW
       {¶3}    R.C. 2743.10(A) provides:
       {¶4}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,     boards,   offices,    commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶5}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶6}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶7}    R.C.   5501.31 in pertinent part states:
       {¶8}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶9}    The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us
WESLEY RIEGER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-05068-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Wesley Rieger                                    Jerry Wray, Director
9161 Boomershine Road                            Department of Transportation
Germantown, Ohio 45327                           1980 West Broad Street
                                                 Columbus, Ohio 43223




7/6
Filed 8/4/11
Sent to S.C. reporter 12/20/11